Opixxion of the Court by
Eossell J.
The principal reason relied on for the reversal of this judgment, is, the admission, as a witness of Matthias * Glintoch, who was a partner of the plaintiff’s at the time the note, concerning which this action was brought, was assigned to him. The justice, in his transcript, states, “ that Glintoch was objected to on his being offered as a witness by the plaintiff, on this trial; was sworn on his voir dire, examined, and then sworn in chief.” It is true, that in the amended return of the justice, he certifies the single fact, that Glintoch on this voir dire declared, that at the time the note was assigned, lie was a partner of the plaintiff, and had the note been collected, he should have given the defendaixt credit for it, on the partnership books; but this does not appear to me to alter the case. The defendant had counsel on the trial; there can be no doubt but the usual question touching his interest, was asked him and answered to the satisfaction of the justice. It is easy to conceive a variety of means by which this interest of Glintoch might be done away. If it was so, he was a competent witness. That it was so, the judgment of the justice has evixiced by admitting him. I do not see enough in this case to set aside the verdict of a jury, and am of opinion that the judgment be affirmed.
Southard J. dissented.
Judgment affirmed.